NO. 07-09-0023-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MARCH 16, 2009

______________________________


MIGUEL ANGEL CHAVEZ, APPELLANT

v.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 264TH DISTRICT COURT OF BELL COUNTY;

NO. 62419; HON. MARTHA J. TRUDO, PRESIDING

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant Miguel Angel Chavez appeals his conviction for aggravated assault with
a deadly weapon.  The certification of right of appeal executed by the trial court states that
this is “a plea-bargain case, and the defendant has NO right of appeal” and “defendant has
waived the right of appeal.”  No clerk’s record has been filed.  By letter dated February 3,
2009, this Court notified appellant that the appeal was subject to dismissal based on the
certification unless the Court received an amended certification providing the right of
appeal or appellant provided other grounds for continuing the appeal.  No amended
certification was received during the time we allotted, nor has appellant informed us of any
other grounds for continuing the appeal.  Accordingly, we dismiss the appeal pursuant to
Texas Rule of Appellate Procedure 25.2(d).

 
                                                                           James T. Campbell
                                                                                     Justice


Do not publish.